DISMISS and Opinion Filed September 20, 2016.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00692-CV

 PB DEWBERRY, DEWBERRY COMPANIES, LC, DEWBERRY ARCHITECTS, INC.,
          DEWBERRY CONSULTANTS, DEWBERRY ENGINEERS,
                AND PARSONS BRINKERHOFF, Appellants
                                 V.
                   TMV, LLC D/B/A TRIUNE, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14844

                            MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Schenck
                                   Opinion by Justice Myers
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that they no longer wish to pursue this appeal. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Lana Myers/
160692F.P05                                       LANA MYERS
                                                  JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PB DEWBERRY, DEWBERRY                                On Appeal from the 191st Judicial District
COMPANIES, LC, DEWBERRY                              Court, Dallas County, Texas
ARCHITECTS, INC., DEWBERRY                           Trial Court Cause No. DC-11-14844.
CONSULTANTS, DEWBERRY                                Opinion delivered by Justice Myers.
ENGINEERS, AND PARSONS                               Justices Lang and Schenck participating.
BRINKERHOFF, Appellants

No. 05-16-00692-CV        V.

TMV, LLC D/B/A TRIUNE, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellee TMV, LLC
D/B/A TRIUNE recover its costs of this appeal from appellants PB DEWBERRY, DEWBERRY
COMPANIES, LC, DEWBERRY ARCHITECTS, INC., DEWBERRY CONSULTANTS,
DEWBERRY ENGINEERS, AND PARSONS BRINKERHOFF.


Judgment entered this 20th day of September, 2016.




                                             –2–